DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 4,553,418 to Stoehr in view of US 2014/0174268 to Sale.
As per claims 1-3, 6-7, 9-10, and 12, Stoehr discloses a machining apparatus comprising: 
[1 and 10] a supplying line (see Fig 1) including a stationary dragging device (roller former 18, Fig 1) which supplied material (metal strip 15, Fig 1) in an advancement direction at a continuous speed (right to left in Fig 1; Col 6 line 62-64);  
a first machining unit (other punch and die elements 26c and 27c of punch press 16, Fig 1 and 4d) arranged along said supplying line spaced from said dragging device and operable between a closed position to perform machining tasks on a succession of first portions of the material spaced in the advancement direction (see notches 12b’ in Fig 4a-4c) and an open position to avoid interfering with the material (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 35-47); 
a second machining unit (front punch and die elements 26a and 27a of the punch press 16, Fig 1 and 4d) arranged along said supplying line downstream of said first machining unit and spaced from said dragging device and operable between a closed position to perform machining tasks on a succession of second portions of the material spaced in the advancement direction (see front holes 30a in Fig 4a-4c) and an open position to avoid interfering with the material (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 30-35); 
using the first machining unit to machine said succession of first portions (see notches 12b’ in Fig 4a-4c) of the material and using the second machining unit to machine said succession of second portions (see front holes 30a in Fig 4a-4c) of the material, at least one of said section portions of the material being arranged between a successive pair of said first portions of the material and at least one of said first portions of the material being arranged between a successive pair of said section portion of the material (see front holes 30a and notches 12b’ in Fig 4a-4c that are formed alternatively in the metal strip 15 such that the front holes 30a are positioned between notches 12b’ and vice versa), said first and second machining units being controlled independently of said dragging device (Col 7 line 15-45 and Col 7 line 63-65, and Col 8 line 30-47); 
wherein: 
operation of said first machining unit includes an outward stroke in said advancement direction when said first machining unit is in said closed position and a return stroke in an opposite direction to said advancement direction when said first machining unit is in said open position (Col 7 line 20-45 and Col 8 line 35-47); and 
operation of said second machining unit includes an outward stroke in said advancement direction when said second machining unit is in said closed position and a return stroke in an opposite direction to said advancement direction when said second machining unit is in said open position (Col 7 line 20-45 and Col 8 line 30-35), and 
wherein said first machining unit and/or said second machining unit are configured for performing at least one of the following machining tasks on the respective portions of material: cutting/blanking, removal of material, applying objects and/or material, surface treatment, and forming (both machining units are configured to perform cutting/blanking and/or removal of material).
[2] wherein at least one first portion of the material is different from said second portions of the material (see front holes 30a and notches 12b’ in Fig 4a-4c that are different from each other).  
[3] wherein at least one second portion of the material is different from said first portions of the material (see front holes 30a and notches 12b’ in Fig 4a-4c that are different from each other).  
 [6] wherein each first portion of material is spaced along said advancement direction from each of the second portions of material (see front holes 30a and notches 12b’ in Fig 4a-4c that are spaced from each other).  
[7] wherein said first portions of material are spaced apart from one another at a constant pitch and said second portions of material are spaced apart from one another at said constant pitch (see front holes 30a and notches 12b’ in Fig 4a-4c that are each spaced apart at a constant pitch formed alternatively in the metal strip 15).
[9] wherein said first machining unit and said second machining unit are configured for performing the same machining tasks on the first and second portions of material, respectively (both machining units are configured to perform cutting/blanking and/or removal of material).
[12] wherein said dragging device is arranged downstream of said first and second machining units (see Fig 1). 

As per claims 1-3, 6, and 10, Stoehr does not explicitly disclose a control device connected with the first and second machining units for controlling the operation of the machining units. However, it is understood by the examiner that it would be obvious to one of ordinary skill in the art that the apparatus of Stoehr would include a controller connected to the machining units for controlling the operation of the machining units since Stoehr discloses that the apparatus is operated automatically with the use of sensors for controlling the automatic operation of the machining units specifically (Col 3 line 10-14 and line 51-57; Col 7 line 35-40), which would necessarily require some form of control device to operate the machining units and the sensor as disclosed. Further, it is very well-known in the art to use control devices for controlling machining units such as disclosed in Stoehr in order to precisely control the operation of the machining units to produce a product as desired, and it would have been within the skill of one of ordinary skill in the art to modify the disclosure of Stoehr as to provide a control device for controlling the machining units as this would aid in the precise control of the machining units that would allow for the production of products as desired.
Furthermore, secondary reference, Sale discloses a similar machining apparatus  including a supplying line (see supply path 5 in Fig 2) for supplying material with continuous motion in an advancement direction (see advancing direction 6 in Fig 3), a first machining unit (cutting device 7, Fig 1-9) for machining the material arranged along said supplying line and operable between a closed position to perform machining tasks on a portion of material during an outward stroke in the advancement direction (see closed position shown in Fig 7-8) and an open position to avoid interfering with the material in a direction opposite to the advancement direction (see open position in Fig 9) wherein a control device (“electronic control unit”, Para 0035-0036 and Para 0055) is connected with said first machining unit for controlling said first machining unit to machine a succession of first portions of material-spaced apart from one another along said advancement direction (see Fig 6-9; Para 0035-0036, 0042-0047, and 0055).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Stoehr with the aforementioned teachings of Sale as to include a control device connected with the first and second machining units for controlling the operation of the machining units since such control devices are well-known in the art with the reasonable expectation that this would allow for the automatic operation of the machining units with the use of sensors to efficiently manufacture products at a very high rate of production and requiring minimal labor (Stoehr: Col 3 line 10-14 and line 51-57; Col 7 line 35-40).

As per claim 8, the below annotated Figured 4c of Stoehr shows how the first portions of the material formed by the first machining unit and the second portions of the material formed by the second machining unit can be interpreted to read on the limitations of claim 8, i.e. wherein the first portions (area including 30a) and the second portions (area including the middle two notches 12b’) of the material are arranged alternately between themselves at a reciprocal distinct that is equal to half said pitch.


    PNG
    media_image1.png
    379
    1354
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 08/22/2022 with respect to claim(s) 1 and 10 being rejected under AIA  35 U.S.C. 103 as being unpatentable over US 4,553,418 to Stoehr in view of US 2014/0174268 to Sale have been fully considered but they are not persuasive. 

The applicants argue that the rollers of the roller/former as disclosed in Stoehr both draws the strip and progressively forms the strip into the profile as shown in Fig 2, and therefore the machining aspect of the roller/former is not controlled independently of the dragging device as claimed in claims 1 and 10.
However, the standing rejection of claims 1 and 10 only relies on the roller former 18 of Stoehr to represent the stationary dragging device as claimed and does not represent either of the first machining unit or the second machining unit as claimed. Therefore the argument that the roller former of Stoehr does not perform the machining aspect and the supplying aspect of claims 1 and 10 independently of each other is not persuasive, since the claim only requires the first and second machining units (i.e. the punch and die elements 26c and 27c of punch press 16 and the front punch and die elements 26a and 27a of the punch press 16 respectively) are controlled independently of the stationary dragging device (i.e. the roller former 18) which is taught by Stoehr (see above rejection).


The applicants argue that none of the machining units of Stoehr, specifically the straightener 22, the punch press 16, and the roller former 18 include an outward and return stoke in the advancement direction as claimed. 
However, the standing rejection of claims 1 and 10 does not rely on any of the straightener, the punch press, or the roller former as disclosed by Stoehr to represent the first machining unit or the second machining unit that have outward and return strokes in the advancement direction as claimed; rather the rejection of claims 1 and 10 relies on the other punch and die elements 26c and 27c of punch press 16 to represent the first machining unit as claimed and the front punch and die elements 26a and 27a of the punch press 16 to represent the second machining unit as claimed and since both these machining units are disclosed as having an outward and return stoke in the advancement direction as claimed (see Col 7 line 20-45 and Col 8 line 35-47 of Stoehr). Therefore this argument is not persuasive.

The applicants argue that the punching press 16 of Stoehr is a single machining unit and therefore does not disclose that a separate first machining unit and second machining unit machine the succession of first and second portions of the material as claimed or that the second machining unit is downstream of the first machining unit as claimed.
However, the claims do not require that the first machining unit and the second machining unit as claimed cannot be controlled by an overall machining unit as disclosed by Stoehr; in fact, the claims, the specification, and the drawings of the current application disclose that the first machining unit 1 and the second machining unit 2 are part of the machining unit as claimed in claims 1 and 10 suggesting that the current application does not have support for a completely separate first machining unit and second machining unit as argued by the applicants. Therefore this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729